Exhibit 10.2
THE TIMKEN COMPANY
DIRECTOR DEFERRED COMPENSATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)
  The Timken Company (the “Company”) hereby amends and restates, effective as of
December 31, 2008, its Director Deferred Compensation Plan (the “Plan”), which
was originally established effective as of February 4, 2000. The Plan provides
Directors with the opportunity to defer Compensation payable in cash or Common
Shares in accordance with the provisions set forth below.
ARTICLE VI
DEFINITIONS
  For the purposes of the Plan, the following words and phrases shall have the
meanings indicated in this Article I. Certain other words and phrases are
defined throughout the Plan and shall have the meaning so ascribed to them.
          1. “Account” shall mean a bookkeeping account maintained on behalf of
each Participant pursuant to Section 4 of Article II in which Compensation that
is deferred by a Participant shall be recorded and to which dividends,
distributions and interest may be credited in accordance with the Plan. A
separate subaccount shall be maintained for Compensation payable in the form of
Common Shares. A Participant’s Account shall be further divided into the
following subaccounts: (a) a “Pre-2005 Subaccount” for amounts deferred by a
Participant as of December 31, 2004 (and earnings and losses thereon) as
determined under Treasury Regulation Section 1.409A-6(a) or any successor
provision, and (b) a “Post-2004 Subaccount” for amounts deferred for purposes of
Section 409A of the Code by a Participant after December 31, 2004 (and earnings
and losses thereon). Amounts in the Pre-2005 Subaccounts are intended to qualify
for “grandfathered” status pursuant to Treasury Regulation Section 1.409A-6(a)
and

 



--------------------------------------------------------------------------------



 



therefore they shall be subject to the terms and conditions specified in the
Plan as in effect prior to January 1, 2005.
          2. “Beneficiary” or “Beneficiaries” shall mean the person or persons
designated by a Participant in accordance with the Plan to receive payment of
the remaining balance of the Participant’s Account in the event of the death of
the Participant prior to receipt of the entire amount credited to the
Participant’s Account.
          3. “Board” shall mean the Board of Directors of the Company.
          4. “Code” shall mean the Internal Revenue Code of 1986, as amended.
          5. “Change in Control” shall mean that:
     (i) All or substantially all of the assets of the Company are sold or
transferred to another corporation or entity, or the Company is merged,
consolidated or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than 51 percent of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity is owned,
directly or indirectly, by the shareholders of the Company generally prior to
the transaction; or
     (ii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report thereto), as promulgated pursuant to the
Securities Exchange Act of 1934 (the “Exchange Act”), disclosing that any person
(as the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation thereto under the
Exchange Act) of securities representing 30 percent or more of the combined
voting power of the then-outstanding voting securities of the Company; or
     (iii) The Company shall file a report or proxy statement with the
Securities and Exchange Commission (the “SEC”) pursuant to the Exchange Act
disclosing in response to Item 1 of Form 8-K thereunder or Item 5(f) of
Schedule 14A thereunder (or any successor schedule, form, report of item
thereto) that a change in control of the Company has or may have occurred, or
will or may occur in the future, pursuant to any then-existing contract or
transaction; or
     (iv) The individuals who constituted the Board at the beginning of any
period of two consecutive calendar years cease for any reason to constitute at
least a majority thereof unless the nomination for election by the Company’s
shareholders of each new member of the Board was

 



--------------------------------------------------------------------------------



 



approved by a vote of at least two-thirds of the members of the Board still in
office who were members of the Board at the beginning of any such period.
          6. “Committee” shall mean the Compensation Committee of the Board or
such other Committee as may be authorized by the Board to administer the Plan.
          7. “Common Shares” shall mean shares of common stock without par value
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 8 of
Article II of the Plan.
          8. “Company” shall mean The Timken Company and its successors,
including, without limitation, the surviving corporation resulting from any
merger or consolidation of The Timken Company with any other corporation or
corporations.
          9. “Compensation” shall mean (i) cash compensation earned as a
Director, including retainer and committee fees and (ii) incentive compensation
payable in the form of Common Shares pursuant to the Long-Term Incentive Plan
(other than restricted shares or options) or any similar plan approved by the
Committee for this purpose.
          10. “Deferral Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the percentage or dollar amount of his or her Compensation that is or will be
deferred under the Plan for the Deferral Period.
          11. “Deferral Period” shall mean the Year that commences after each
Election Filing Date.
          12. “Director” shall mean any member of the Board who is not an
employee of the Company or its affiliates.
          13. “Election Agreement” shall mean an agreement in the form that the
Company may designate from time to time that is consistent with the terms of the
Plan.
          14. “Election Filing Date” shall mean December 31 of the Year
immediately prior to the first day of the Year for which Compensation would
otherwise be earned.
          15. “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended.
          16. “Long-Term Incentive Plan” shall mean The Timken Company Long-Term
Incentive Plan, as amended from time to time, or any similar long-term incentive
plan.

 



--------------------------------------------------------------------------------



 



          17. “Participant” shall mean any Director who has at any time elected
to defer the receipt of Compensation in accordance with the Plan.
          18. “Payment Election” shall mean the Election Agreement (or portion
thereof) completed by a Participant and filed with the Company that indicates
the time of the commencement of a payment and the form of a payment of that
portion of the Participant’s Compensation that is deferred pursuant to a
Deferral Election under the Plan.
          19. “Plan” shall mean this deferred compensation plan, which shall be
known as The Timken Company Director Deferred Compensation Plan.
          20. “Specified Employee” shall mean a “specified employee” with
respect to the Company (or a controlled group member) determined pursuant to
procedures adopted by the Company in compliance with Section 409A of the Code
and Treasury Regulation Section 1.409A-1(i) or any successor provision.
          21. “Termination of Service” means a separation from service within
the meaning of Treasury Regulation Section 1.409A-1(h)(2)(i).
          22. “Unforeseeable Emergency” means an event that results in severe
financial hardship to a Participant resulting from (a) an illness or accident of
the Participant or his or her spouse, dependent (as defined in Section 152(a) of
the Code), or Beneficiary, (b) loss of the Participant’s property due to
casualty, or (c) other similar extraordinary and unforeseeable circumstances
arising as of result of events beyond the control of the Participant.
          23. “Year” shall mean a calendar year.
ARTICLE VII
ELECTION TO DEFER
          1. Eligibility. A Director may make a Deferral Election to defer
receipt of all or a specified part of his or her Compensation for any Deferral
Period in accordance with Section 2 of this Article. A Director who makes a
Deferral Election must also make a Payment Election with respect to the amount
deferred in accordance with Section 3 of this Article. A Director’s entitlement
to defer shall cease on the last day of the Deferral Period in which he or she
ceases to be a Director.
          2. Deferral Elections. Subject to Section 2(iii) of this Article, all
Deferral Elections, once effective, shall be irrevocable, shall be made on an
Election Agreement filed with the Director – Total

 



--------------------------------------------------------------------------------



 



Rewards of the Company (or other Company administrative representative as may be
designated by the Committee), and shall comply with the following requirements:
     (i) The Deferral Election on the Election Agreement shall specify the
percentage or the dollar amount of a Participant’s Compensation that is to be
deferred.
     (ii) The Deferral Election shall be made by, and shall be effective as of,
the applicable Election Filing Date. Notwithstanding the foregoing, an
individual who first becomes eligible to participate in the Plan during the
course of a Year, rather than as of the applicable Election Filing Date, shall
make such Deferral Election with respect to Compensation within thirty days
following the date the Director first becomes a Director. Such Deferral Election
shall be effective on the date made with regard to Compensation earned during
such Year following the filing of the Election Agreement with the Company. For
purposes of the preceding sentence, where an individual has ceased being
eligible to participate in the Plan (other than the accrual of earnings),
regardless of whether all amounts deferred under the Plan have been paid, and
subsequently becomes eligible to participate in the Plan again, the individual
shall be treated as being initially eligible to participate in the Plan if the
individual had not been eligible to participate in the Plan (other than the
accrual of earnings) at any time during the twenty-four month period ending on
the date the individual again becomes eligible to participate in the Plan.
     (iii) In order to revoke or modify a Deferral Election with respect to
Compensation for any particular Year, a revocation or modification must be
delivered to the Director – Total Rewards of the Company (or other Company
administrative representative as was previously designated by the Committee)
prior to the deadline for making a Deferral Election under Section 2(ii) of this
Article (the Election Filing Date or the end of the thirty-day period).
          3. Payment Elections. Subject to Sections 5, 6, and 7 of this Article,
all Payment Elections are irrevocable, shall be made on an Election Agreement
filed with the Director – Total Rewards of the Company (or other Company
administrative representative as may be designated by the Committee), and shall
comply with the following requirements:
     (i) Each Participant shall make a separate Payment Election for
Compensation that is payable in cash and Compensation that is payable in Common
Shares.
     (ii) Each Payment Election shall contain the Participant’s elections
regarding the time at which the payment of amounts deferred pursuant to the
specific Deferral Election shall commence.

 



--------------------------------------------------------------------------------



 



               (1) A Participant may elect to commence payment upon either
(A) the date the Participant incurs a Termination of Service for any reason
(other than by reason of death) or (B) the date otherwise specified by the
Participant in the Election Agreement, including a date determined by reference
to the date the Participant incurs a Termination of Service for any reason
(other than by reason of death).
               (2) Subject to Section 3(v) of this Article, payments made in
accordance with the Participant’s election under Section 3(ii)(1)(A) of this
Article shall be paid or commence to be paid within 90 days following the
Termination of Service and payments made in accordance with the Participant’s
election under Section 3(ii)(1)(B) of this Article shall be paid or commence to
be paid within 90 days following the date specified in the Election Agreement,
provided that, in either case, the Participant shall not have the right to
designate the year of payment.
     (iii) Each Payment Election shall contain the Participant’s elections
regarding the form of payment of the amount of his or her Compensation that the
Participant deferred for the Deferral Period pursuant to his or her Deferral
Election.
               (1) A Participant may elect to receive payment in one of the
following forms: (A) a single, lump sum payment; or (B) in a number of
approximately equal quarterly installments, not to exceed 40, as designated by
the Participant in his or her Election Agreement.
               (2) In the event that a Participant’s deferral of Compensation
pursuant to his or her Payment Election is payable in quarterly installments,
all of the quarterly installments during the installment period shall be
approximately equal in amount. The amount of the unpaid installment payments
remaining in the Participant’s Account that is (a) attributable to the deferral
of cash Compensation shall continue to bear interest as provided in Section 4(i)
of this Article and (b) attributable to the deferral of Compensation payable in
the form of Common Shares shall continue to be credited with dividends,
distributions and earnings thereon as provided in Section 4(ii) of this Article.
     (iv) If the Payment Elections are not made by the applicable Election
Filing Date or are insufficient to be deemed effective as of such date, then a
Participant’s Deferral Election shall be null and void.

 



--------------------------------------------------------------------------------



 



     (v) Notwithstanding the foregoing provisions of Section 3 of this Article,
if the Participant is a Specified Employee at the time of his or her Termination
of Service, then any payment on account of Termination of Service that was
scheduled to commence during the six-month period immediately following the
Participant’s Termination of Service shall commence on the first day of the
seventh month after such Termination of Service (or, if earlier, the date of
death). Any payments on account of Termination of Service that are scheduled to
be paid more than six months after such Participant’s Termination of Service
shall not be delayed and shall be paid in accordance with provisions of
Section 3(iii) of this Article.

 



--------------------------------------------------------------------------------



 



          4. Accounts.
     (i) Cash Compensation that a Participant elects to defer shall be treated
as if it were set aside in an Account on the date the Compensation would
otherwise have been paid to the Participant. A Participant’s Account shall be
credited with gains, losses and earnings based on hypothetical investment
directions made by the Participant, in accordance with investment deferral
crediting options and procedures adopted by the Committee from time to time. The
investment deferred crediting options shall include (x) a hypothetical Common
Shares fund and (y) a hypothetical cash fund. To the extent a Participant
chooses the hypothetical Common Share fund, the deferred cash Compensation shall
be deemed to be invested in that number of whole and fractional Common Shares
determined by dividing the amount of cash Compensation to be deferred by the
fair market value per share of such Common Shares on the date such cash
Compensation would otherwise be paid. A Participant’s Account shall be credited
from time to time with additional cash amounts equal to dividends or other
distributions paid on the number of Common Shares reflected in the Account. Any
additional cash amounts shall be credited with gains, losses and earnings based
on hypothetical investment directions made by the Participant, including deemed
investment in the hypothetical Common Shares fund. To the extent a Participant
chooses the hypothetical cash fund, such amounts shall be credited with interest
computed quarterly on the lowest balance in the Account during such quarter at
the prime rate in effect according to The Wall Street Journal on the last day of
such quarter plus 1%. A Participant may change such hypothetical investment
directions pursuant to such procedures adopted by the Committee from time to
time. The Company specifically retains the right in its sole discretion to
change the investment deferral crediting options and procedures from time to
time. By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s hypothetical investment directions in any actual
investment it may make or acquire in connection with the Plan or in determining
the amount of any actual or contingent liability or obligation of the Company
thereunder or relating thereto. Any amounts credited to a Participant’s Account
with respect to which a Participant does not provide investment direction shall
be credited with earnings in an amount determined by the Committee in its sole
discretion or, if an amount is not so determined, such amounts shall be credited
to the hypothetical cash fund until further ordered by the Committee or the
Board of Directors. A

 



--------------------------------------------------------------------------------



 



Participant’s Account shall be adjusted as of each business day, except that
interest, if any, for a calendar quarter shall be credited on the first day of
the following quarter.
     (ii) Compensation payable in the form of Common Shares that a Participant
elects to defer shall be reflected in a separate Account, which shall be
credited with the number of Common Shares that would otherwise have been issued
or transferred and delivered to the Participant. Such Account shall be credited
from time to time with amounts equal to dividends or other distributions paid on
the number of Common Shares reflected in such Account, and such Account shall be
credited with gains, losses and earnings on cash amounts credited to such
Account from time to time in the manner provided in Subsection (i) above with
respect to cash Compensation.
          5. Death of a Participant. In the event of the death of a Participant,
the amount of the Participant’s Account(s) shall be paid to the Beneficiary or
Beneficiaries designated in a writing on a form that the Company may designate
from time to time (the “Beneficiary Designation”) in a lump sum within 90 days
of the day of death; provided that the Beneficiary or Beneficiaries shall not
have the right to designate the year of payment. A Participant’s Beneficiary
Designation may be changed at any time prior to his or her death by the
execution and delivery of a new Beneficiary Designation. The Beneficiary
Designation on file with the Company that bears the latest date at the time of
the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account(s) shall be paid to the Participant’s estate
in a lump sum within 90 days of the day of death; provided that the
representative of the estate shall not have the right to designate the year of
payment. In the event of the death of the Beneficiary or Beneficiaries after the
death of a Participant, the remaining amount of the Account(s) shall be paid in
a lump sum to the estate of the last Beneficiary to receive payments within
90 days of the day of death; provided that the representative of the estate
shall not have the right to designate the year of payment.
          6. Small Payments. Notwithstanding the foregoing provisions of this
Article II, if upon the applicable distribution date the Participant’s total
balance in his or her Account(s), in addition to the balances and accounts under
any other agreements, methods, programs, plans or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan with the account balances
under the Plan under Treasury Regulation Section 1.409A-1(c)(2) (the “Aggregate
Account Balance”), is less than $5,000, then the amount of the Participant’s
Aggregate Account Balance may, at the discretion of the Company, be paid in a
lump sum.
          7. Acceleration. Notwithstanding the foregoing provisions of this
Article II:

 



--------------------------------------------------------------------------------



 



     (i) If a Change in Control occurs, the total amount of each Participant’s
Account(s) shall immediately be paid to the Participant in the form of a single,
lump sum payment, provided that if such Change in Control does not constitute a
“change in the ownership or effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5), or any successor provision, then payment
shall be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Participant on the date (or dates) the
Participant would otherwise be entitled to a distribution (or distributions) in
accordance with the provisions of the Plan.
     (ii) In the event of an Unforeseeable Emergency and at the request of a
Participant or Beneficiary, the Committee may in its sole discretion accelerate
the payment to the Participant or Beneficiary of all or a part of his or her
Account(s). Payments of amounts as a result of an Unforeseeable Emergency may
not exceed the amount necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution(s), after taking into account the extent to which the hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship).
          8. Adjustments. The Committee may make or provide for such adjustments
in the numbers of Common Shares credited to Participants’ Accounts, and in the
kind of shares so credited, as the Committee in its sole discretion, exercised
in good faith, may determine is equitably required to prevent dilution or
enlargement of the rights of Participants that otherwise would result from
(i) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, or (ii) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (iii) any other corporate transaction or
event having an effect similar to any of the foregoing. Moreover, in the event
of any such transaction or event, the Committee, in its discretion, may provide
in substitution for any or all Common Shares deliverable under the Plan such
alternative consideration as it, in good faith, may determine to be equitable in
the circumstances.

 



--------------------------------------------------------------------------------



 



          9. Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.
ARTICLE VIII
ADMINISTRATION
  The Company, through the Committee, shall be responsible for the general
administration of the Plan and for carrying out the provisions hereof. The
Committee shall have all such powers as may be necessary to carry out the
provisions of the Plan, including the power to (i) determine all questions
relating to eligibility for participation in the Plan and the amount in the
Account or Accounts of any Participant and all questions pertaining to claims
for benefits and procedures for claim review, (ii) resolve all other questions
arising under the Plan, including any questions of construction, and (iii) take
such further action as the Company shall deem advisable in the administration of
the Plan. The actions taken and the decisions made by the Committee hereunder
shall be final and binding upon all interested parties.
ARTICLE IX
AMENDMENT AND TERMINATION
  The Company reserves the right to amend or terminate the Plan at any time by
action of the Board; provided, however, that no such action shall adversely
affect any Participant or Beneficiary who has an Account, or result in the
acceleration of payment of the amount of any Account (except as otherwise
permitted under the Plan), without the consent of the Participant or
Beneficiary; (provided, however, that the consent requirement of Participants or
Beneficiaries to certain actions shall not apply to any amendment or termination
made by the Company pursuant to Section 7(iii) of Article V). Notwithstanding
the preceding sentence, the Committee, in its sole discretion, may terminate the
Plan to the extent and in circumstances described in Treasury
Regulation Section 1.409A-3(j)(4)(ix), or any successor provision.
ARTICLE X
MISCELLANEOUS
          1. Non-alienation of Deferred Compensation. Except as permitted by the
Plan and subject to Section 7(ii) of this Article V, no right or interest under
the Plan of any Participant or Beneficiary shall, without the written consent of
the Company, be (i) assignable or transferable in any manner, (ii) subject to
alienation, anticipation, sale, pledge, encumbrance, attachment, garnishment or
other legal process or (iii) in any manner liable for or subject to the debts or
liabilities of the Participant or Beneficiary.
          2. Interest of Director. The obligation of the Company under the Plan
to make payment of amounts reflected in an Account merely constitutes the
unsecured promise of the Company to make payments from its general assets, as
provided herein, and no Participant or Beneficiary shall have any interest in,
or a lien or prior claim upon, any property of the Company. It is the intention
of the Company that the Plan be unfunded for tax purposes and for purposes of
Title I of ERISA. The Company may create a trust to hold funds to be used in
payment of its obligations under the Plan, and may fund such trust; provided,
however, that any funds contained therein shall remain liable for the claims of
the Company’s

 



--------------------------------------------------------------------------------



 



general creditors and provided, further, that no amount shall be transferred to
trust if, pursuant to Section 409A of the Code, such amount would, for purposes
of Section 83 of the Code, be treated as property transferred in connection with
the performance of services.
          3. Claims of Other Persons. The provisions of the Plan shall in no
event be construed as giving any other person, firm or corporation any legal or
equitable right as against the Company or any Subsidiary or the officers,
employees or Directors of the Company, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
          4. Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
          5. Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan shall be governed and construed in accordance with the
laws of the State of Ohio.
          6. Relationship to Other Plans. The Plan is intended to serve the
purposes of and to be consistent with the Long-Term Incentive Plan and any
similar plan approved by the Committee for purposes of the Plan The issuance or
transfer of Common Shares pursuant to the Plan shall be subject in all respects
to the terms and conditions of the Long-Term Incentive Plan and any other such
plan. Without limiting the generality of the foregoing, Common Shares credited
to the Accounts of Participants pursuant to the Plan as a result of the deferral
of Compensation payable in Common Shares shall be taken into account for
purposes of Section 3 of the Long-Term Incentive Plan (Shares Available Under
the Plan) and for purposes of corresponding provisions of any other such plan.
          7. Compliance with Section 409A of the Code.
     (i) To the extent applicable, it is intended that the Plan (including all
amendments thereto) comply with the provisions of Section 409A of the Code, so
that the income inclusion provisions of Section 409A(a)(1) of the Code do not
apply to the Participant or a Beneficiary. The Plan shall be administered in a
manner consistent with this intent. In furtherance of, but without limiting the
generality of the foregoing, amounts in the Pre-2005 Subaccounts, which are
intended to qualify for “grandfathered” status pursuant to Treasury
Regulation Section 1.409A-6(a), shall not be subject to the provisions of
Section 409A of the Code and shall be governed by the terms and conditions
specified in the Plan as in effect prior to January 1, 2005.

 



--------------------------------------------------------------------------------



 



     (ii) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under the Plan to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment, provided that to the extent permitted by Section 409A
of the Code, payment of part or all of a Participant’s interest under the Plan
may be made to an individual other than the Participant to the extent necessary
to fulfill a domestic relations order as defined in Section 414(p)(1)(B) of the
Code. Except as permitted under Section 409A of the Code, any deferred
compensation (within the meaning of Section 409A of the Code) payable to a
Participant or for a Participant’s benefit under the Plan may not be reduced by,
or offset against, any amount owing by a Participant to the Company or any of
its affiliates.
     (iii) Notwithstanding any provision of the Plan to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to the Plan as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A of the Code. In any case, a Participant shall be
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on a Participant or for a Participant’s Account in
connection with the Plan (including any taxes and penalties under Section 409A
of the Code), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.
     8. Headings; Interpretation.
          (i) Headings in the Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.
          (ii) Any reference in the Plan to Section 409A of the Code will also
include any applicable proposed, temporary, or final regulations or any other
applicable formal guidance promulgated with respect to such Section 409A of the
Code by the U.S. Department of Treasury or the Internal Revenue Service.
Further, any specific reference to a Code section or a Treasury Regulation
section shall include any successor provision of the Code or the Treasury
Regulation, as applicable.
          (iii) For purposes of the Plan, the phrase “permitted by Section 409A
of the Code,” or words or phrases of similar import, shall mean that the event
or circumstance that may occur or exist only if permitted by Section 409A of the
Code would not cause an amount deferred or payable

 



--------------------------------------------------------------------------------



 



           under the Plan to be includible in the gross income of a Participant
or Beneficiary under Section 409A(a)(1) of the Code.

 